DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Certified foreign application received, but a certified English translation of the foreign application was not provided.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fixation medical device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Objections
Claim 1 is objected to because of the following informalities: 
“a three-dimensional space” in lines 5-6 should read “the three-dimensional space”.
Claim 4 is objected to because of the following informalities: 
“an affected area” in line 4 should read “the affected area”
 “a shape, size, and position” in lines 6-7 should read “a shape, a size, and a position”
 “a therapeutic agent” in line 8 should read “the therapeutic agent”
“a magnetic substance” in line 9 should read “the magnetic substance”
Claim 5 is objected to because of the following informalities: 
“a medical device” in line 14 should read “the medical device”
“a therapeutic agent” in line 15 should read “the therapeutic agent”
“a magnetic force” in lines 19 and 21 should read “the magnetic force”
Claim 8 is objected to because of the following informalities: 
“comprising” in line 9 should read “comprised of”
Claim 10 is objected to because of the following informalities: 
“a therapeutic agent” in line 16 should read “the therapeutic agent”
“a magnetic substance” in line 17 should read “the magnetic substance”
“an affected area” in line 17 should read “the affected area”
“an array of a plurality of magnet” in line 17 should read “the array of the plurality of magnets”
Claim 11 is objected to because of the following informalities: 
“a medical device” in lines 20-21 should read “the medical device”
“a therapeutic agent” in line 21 should read “the therapeutic agent”
“a magnetic substance” in line 21 should read “the magnetic substance”
“an affected area” in lines 22-23 should read “the affected area”
“an array of a plurality of magnet” in line 23 should read “the array of the plurality of magnets”
“a magnetic substance” in line 23 should read “the magnetic substance”
Claim 11 is objected to because of the following informalities: 
“a magnetic substance” in lines 2-3 should read “the magnetic substance”
“comprising” in line 3 should read “comprised of”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "the magnet" in line 10 (and again in lines  11, 14 and 15).  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-3 inherit the same deficiency. 
Claim 4 recites the limitation " the distribution, number, and magnetization direction" in lines 9-10 and “the basis” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Dependent claims 5-13 inherit the same deficiency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nacev, “Towards Control of Magnetic Fluids in Patients” (NPL Cite U, 2012).
Regarding claim 1, Nacev teaches A method for moving a magnetic substance to a desired position in a three- dimensional space (Page 33 "Magnetic drug targeting offers a potential solution. It refers to physical manipulation of medicine inside the body by magnetic fields. The medicine is made 

    PNG
    media_image1.png
    807
    759
    media_image1.png
    Greyscale

Regarding claim 2, Nacev teaches the magnetic nanoparticles comprise magnetite or maghemite (Page 33 "Magnetic particles can also consist of magnetite (Fe3O4 ) or maghemite (Fe2O3
Regrading claim 3, Nacev teaches the magnet comprises a permanent magnet, soft ferrite, ferrite, neodymium, Alico, samarium cobalt, or a rubber magnet (Page 34 "For example, in the Lübbe 1996 phase I human clinical trials, a single permanent magnet was able to concentrate chemotherapy to inoperable but shallow (≤5 cm below skin depth) head, neck, and breast cancer tumors" "For comparison, modern neodymium-ironboron (Nd12Fe14B) permanent magnets can be purchased" "Both permanent and electromagnet designs can be optimized to extend magnetic fields and gradients further out, to increase the depth of magnetic forces.").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 4, 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Frey (WO2013158521) in view of Isogami (WO2007125699).
Regarding claim 4, Frey teaches a method of manufacturing a patient-specific designed medical device (Abstract "A system and method for developing customized apparatus for use in one or more surgical procedures is disclosed. The system and method incorporates a patient's unique anatomical features or morphology, which may be derived from capturing MRI data or CT data, to fabricate at least one custom apparatus") and manufacturing a fixation medical device so as to determine a shape of the fixation medical device on the basis of the design information (Page 35, lines 9-12 "the surgeon modifies and approves the surgical plan and the design of the patient matched devices, guides and instruments commences for the finished plan. After the design stage, the manufacture of the devices occurs, and once verified are supplied to the operating location.").
Frey does not disclose a medical device for targeting and fixing a therapeutic agent comprising a magnetic substance to an affected area by using an array of a plurality of magnets. Isogami teaches a medical device for targeting and fixing a therapeutic agent comprising a magnetic substance to an affected area by using an array of a plurality of magnets (Paragraph [0001] “present invention relates to a magnetic drug delivery system and, more particularly, to a new drug delivery system which efficiently guides a magnetic agent to an affected area.”) comprising: acquiring a 3-D medical image of an affected area of a patient by using an imaging device (“Paragraph [0019] "The MRI apparatus  is generally used for imaging a cross section inside the body of a patient . In order to image the blood vessel of the patient using the MRI apparatus, a contrast agent containing weak magnetic particles is injected into the blood 
Regarding claim 6, Frey teaches the image device comprises an MRI (“Abstract "A system and method for developing customized apparatus for use in one or more surgical procedures is disclosed. The system and method incorporate a patient's unique anatomical features or morphology, which may be derived from capturing MRI data or CT data, to fabricate at least one custom apparatus").
Regarding claim 7, the combination of Frey and Isogami discloses the invention as claimed, see rejection supra, and Isogami further discloses the fixation medical device is a detachable-type (Paragraph [0034] “Then, the magnet container position control device 8 operates the rotation drive unit 13 including a rotation motor (not shown) on the upper portion of the support column 99, the arm 14, the rotary joint unit 15, the arm 16, the rotary joint unit 17, the arm 18, and the superconducting magnet container holder 19, and sets each of the superconducting magnet containers 7 to a desired 3 dimensional position and angle.” Figure 4, see below, the magnet containers “7” are moveable).

    PNG
    media_image2.png
    878
    994
    media_image2.png
    Greyscale

Regarding claim 10, the combination of Frey and Isogami discloses the invention as claimed, see
rejection supra, and Isogami further discloses a medical device for targeting and fixing a therapeutic agent comprising a magnetic substance to an affected area by using an array of a plurality of magnets (Paragraph [0013] “and a medicine having a magnetic material is injected from a predetermined portion of the living body to be guided to an affected portion of the living body.” Paragraph [0018] “in the necessary branch portion or branches of a vascular circuit, a predetermined magnetic field is generated by a magnet disposed in a predetermined position” Figure 4, see annotated figure below).

    PNG
    media_image2.png
    878
    994
    media_image2.png
    Greyscale

Regarding claim 11, the combination of Frey and Isogami discloses the invention as claimed, see rejection supra, and Isogami further discloses a medical kit for magnet-based affected area treatment comprising a medical device for targeting and fixing a therapeutic agent comprising a magnetic substance to an affected area by using an array of a plurality of magnet of claim 10 and the therapeutic agent comprising a magnetic substance (Paragraph [0013] “and a medicine having a magnetic material is injected from a predetermined portion of the living body to be guided to an affected portion of the living body.” Paragraph [0018] “in the necessary branch portion or branches of a vascular circuit, a predetermined magnetic field is generated by a magnet disposed in a predetermined position” Figure 4, see annotated figure below).

    PNG
    media_image2.png
    878
    994
    media_image2.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Frey (WO2013158521) and Isogami (WO2007125699) as applied to claim 4 above, and in view of Barnsley “Optimized Shapes of Magnetic Arrays for Drug Targeting Applications.” (NPL Cite V, 2016).
Regarding claim 5, Frey and Isogami do not teach designing the medical device for targeting and fixing a therapeutic agent. Barnsley teaches setting initial values of a maximum magnet array range, the number of magnets to be used, and an initial magnet magnetization direction; calculating an initial magnetic force in a specific direction at a point of interest (POI); changing the magnet magnetization direction to determine a magnetic force and a magnetization direction so that the calculated magnetic force has a maximum value; comparing a magnitude of a magnetic force in a previous process with that of a magnetic force in a current process; checking the number of magnets to be used; and arranging the magnets on the basis of the determined magnet magnetization direction (Abstract “designs for optimized magnet arrays are presented, which were generated using an optimization routine to maximize the magnetic force available from an arbitrary arrangement of magnetized elements, depending on a set of design parameters including the depth of targeting (up to 50 mm from the magnet) and direction of force required. A method for assembling arrays in practice is considered, 

    PNG
    media_image3.png
    832
    1130
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method of manufacturing as taught by Frey and Isogami, with the method for designing the medical device for targeting and fixing a therapeutic agent as taught by Barnsley, since such a modification would provide the predictable results of a designing a patient-specific medical device for targeting and fixing a therapeutic agent comprising a magnetic substance to an affected area by using an array of a plurality of magnets as a step within a medical device manufacturing method.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Frey (WO2013158521) and Isogami (WO2007125699) as applied to claim 4 above, and in view of Goldberg (US9078932B2).
Regarding claim 8, Frey and Isogami do not disclose the therapeutic agent comprising the magnetic substance comprises a medicine comprising or attached with magnetic nanoparticles, a cell 
Regarding claim 9, the combination of Frey, Isogami and Goldberg discloses the invention as claimed, see rejection supra, and Goldberg further discloses the cell therapeutic agent comprises a cartilage cell, a bone cell, or an immune cell (Column 2, lines 35-39 “Specific cells for magnetization by attachment of particles and delivery include, e.g., neurons, neuroglial cells, endothelial cells, fibroblasts, smooth or skeletal muscle cells, epithelial cells, pancreatic islet cells, hepatocytes, schwann cells, dermal cells, kidney cells, bladder cells, cartilage cells, or bone cells.”)
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Frey (WO2013158521) and Isogami (WO2007125699) as applied to claims 4, 10 and 11 above, and in view of Goldberg (US9078932B2). 
Regarding claim 12, Frey and Isogami do not disclose the therapeutic agent comprising a magnetic substance comprises a medicine comprising or attached with magnetic nanoparticles, a cell therapeutic agent, or a mixture thereof. Goldberg discloses magnetic particles are affixed to the outer 
Regarding claim 13, the combination of Frey, Isogami and Goldberg discloses the invention as claimed, see rejection supra, and Goldberg further discloses the cell therapeutic agent comprises a cartilage cell, a bone cell, or an immune cell (Column 2, lines 35-39 “Specific cells for magnetization by attachment of particles and delivery include, e.g., neurons, neuroglial cells, endothelial cells, fibroblasts, smooth or skeletal muscle cells, epithelial cells, pancreatic islet cells, hepatocytes, schwann cells, dermal cells, kidney cells, bladder cells, cartilage cells, or bone cells.”).

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791      
                                                                                                                                                                                                  /THADDEUS B COX/Primary Examiner, Art Unit 3791